Title: William Shaler to James Monroe, 13 March 1813
From: Shaler, William
To: Monroe, James


Sir,Natchitoches March 13 1813
By an indirect occasion to Natches I have the honor to inform you that an express has just arrived here with letters from the Mexican camp at La Bahia which confirm the intelligence previously received by desertors and communicated by my letter of the 6 in. The papers I have the honor to enclose herewith contain the best account of those occurrences, and as they are corroborated by many other letters and by all reports from that quarter, they seem entitled to full credit. General Adair is again urgently solicited to go out and take the command.
I engaged a confidential person who was going out to Nacogdoches to make inquiry of the desertors mentioned in my last, respecting Doctor Robinson: he has just returned and informs me that he learnt of those persons that Doctor Robinson left San Antonio with an escort for Coaghuila in company with the reverend fathers “Huerta” and “Salza” and an american resident in that country, by the name of Quist, state prisoners; and that on their arrival in Coaghuila the Doctor was also arrested and confined: since when they have heard nothing further of him: they further say that the reason of his arrest, as reported at Governor Salcedo’s headquarters was his having given false information of the march of the volunteers. I have the honor to be with verry great respect, Sir your most faithfull humble servant
Wm. Shaler
